                 Case 2:18-cr-00024-TLN Document 166 Filed 12/10/20 Page 1 of 4


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     JOSHUA MARKANSON
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                            Case No.: 2:18-CR-00024 TLN
12
                                    Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                            CONTINUE STATUS CONFERENCE
14
     ISAIAH BURKS AND
15   JOSHUA MARKANSON,
16                                  Defendants.

17
18
19
            The defendants, Joshua Markanson, by and through his counsel, Etan Zaitsu, defendant
20
     Isaiah Burks, by and through his counsel, Phillip Cozens, and the Government, by and through
21
     its counsel, Justin Lee, hereby stipulate as follows:
22
            1.       By previous order, this matter was set for status on December 17, 2020
23
            2.       By this stipulation, defendants now move to continue the status conference until
24
     March 18, 2021, and to exclude time between December 17, 2020 and March 18, 2021, under
25
     Local Code T4.
26
           1.        The parties agree and stipulate, and request that the Court find the following:
27
                     (a) Discovery in this case includes 139 pages of written materials and roughly
28
                        130 photos, as well as fifteen compact disks containing numerous audio and
                                                      1
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                Case 2:18-cr-00024-TLN Document 166 Filed 12/10/20 Page 2 of 4


 1                      video files. Additional discovery has been requested by defendants.
 2                      Discovery production from that request is pending.
 3                  (b) The Covid-19 pandemic is a serious health concern impacting the world.
 4                      Here in the Eastern District of California, the pandemic has forced shut
 5                      downs of courts, schools, and office buildings. It has also created burdens
 6
                        for attorneys to adequately investigate cases.
 7
                    (c) Defense counsels believe that failure to grant the above-requested
 8
                        continuance would deny them reasonable time necessary for effective
 9
                        preparation, taking into account the exercise of due diligence.
10
                    (d) The government does not object to the continuance.
11
                    (e) Based on the above-stated findings, the ends of justice served by continuing
12
                        the case as requested outweigh the interest of the public and the defendant in
13
                        a trial within the original date prescribed by the Speedy Trial Act.
14
                    (f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
15
16                      3161, et seq., within which trial must commence, the time period of

17                      December 17, 2020 to March 18, 2021, inclusive, is deemed excludable

18                      pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

19                      results from a continuance granted by the Court at defendants’ request on

20                      the basis of the Court’s finding that the ends of justice served by taking such
21                      action outweigh the best interest of the public and the defendant in a speedy
22                      trial.
23         2.       Nothing in this stipulation and order shall preclude a finding that other
24 provisions of the Speedy Trial Act dictate that additional time periods are excludable from the
25 period within which a trial must commence.
26
     //
27
     ///
28
     ///

                                                     2
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
             Case 2:18-cr-00024-TLN Document 166 Filed 12/10/20 Page 3 of 4


 1        Respectfully submitted,
 2   Dated: December 9, 2020                  /s/ Etan Zaitsu
                                              ETAN ZAITSU
 3                                            Attorney for Defendant Joshua Markanson
 4
 5   Dated: December 9, 2020                  /s/ Philip Cozens
                                              PHILLIP COZENS
 6                                            Attorney for Defendant Isaiah Burks
 7
 8   Dated: December 9, 2020                  /s/ Justin Lee
                                              JUSTIN LEE
 9
                                              Assistant United States Attorney
10                                            Attorney for Plaintiff United States

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
              Case 2:18-cr-00024-TLN Document 166 Filed 12/10/20 Page 4 of 4


 1
 2                                                ORDER
 3
            The Court, having received and considered the parties’ stipulation, and good cause
 4
     appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court
 5
     specifically finds that the failure to grant a continuance in this case would deny counsel
 6
     reasonable time necessary for effective preparation, taking into account the exercise of due
 7
     diligence. The Court also finds that the ends of justice served by granting the requested
 8
     continuance outweigh the best interests of the public and the defendant in a speedy trial.
 9
            The Court orders that the time from the date the parties stipulated, up to and including
10
     March 18, 2021, shall be excluded from computation of time within which the trial in this case
11
     must begin under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable
12
     time to prepare], and General Order 479 [Local Code T4]. It is further ordered that the
13
     December 17, 2020 status conference be continued to March 18, 2021, at 9:30 a.m.
14
15
     Dated: December 9, 2020
16
17
                                                          Troy L. Nunley
18
                                                          United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                      4
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
